Citation Nr: 1026408	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease 
and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from April 
1965 to April 1968.  The case is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 rating decision of 
the Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2010 a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

On November 2007 VA spine examination, degenerative joint disease 
and degenerative disc disease were diagnosed.  The examiner 
reviewed the claims folder, including the service treatment 
records (STRs) which showed instances of back pain and the 
Veteran's postservice history of back surgery times three, and 
opined:  "It appears that the [V]eteran did have two episodes 
where he sought care for back pain.  No diagnostic testing was 
done.  Therefore, it is this examiner's opinion that I cannot 
resolve the issue of whether the current arthritis and disk 
disease of the lumbar spine is related to the [V]eteran's low 
back strain during military service.  Therefore, this examiner 
cannot resolve this issue without resorting to mere 
speculation."

During his personal hearing before the undersigned, the Veteran 
submitted a February 10, 2009 VA treatment record wherein his 
treating physician opined:  "[H]e injured his back in service 
while on active duty; I do not have access to these records, but 
by history, he had significant pain that has been present ever 
since the mid-late 1960s; pain is gradually worsening; it is 
reasonable to believe that his back injuries in the military led 
to his surgeries and chronic pain."

Notably, the United States Court of Appeals for Veterans Claims 
(CAVC or Court) has acknowledged that there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the 
Board need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is 
speculative").  However, it must be clear from some combination 
of the examiner's opinion and the analysis of the record that the 
examiner has not invoked the phrase "without resort to mere 
speculation" as a substitute for the full consideration of all 
pertinent and available medical facts to which a claimant is 
entitled.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. 
Mar. 25, 2010).  Such clarity is lacking in this case with regard 
to the November 2007 medical opinion.

As the 2009 medical opinion likewise is inadequate because it was 
prepared without the benefit of all the pertinent and available 
medical facts, including the STRs which reflect the back 
complaints and treatment in service, and the postservice 
treatment records, another medical opinion is necessary prior to 
the Board's final adjudication. 

During the May 2010 hearing, the Veteran testified that he had 
records of his first back surgery in 1985.  A review of the 
claims folder reveals that these records are not associated with 
the record on appeal.  Therefore, development to secure the 
records is necessary.  Because he has identified private 
treatment records that are outstanding, and alleged to be 
pertinent, VA has a duty to assist him in securing such records.  
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary authorization 
from the Veteran, develop for pertinent 
treatment records of the Veteran's back 
surgery in 1985 performed by Dr. Paul 
Muizelaar of the Medical College of Virginia.

2.	After the records of the 1985 surgery are 
received, arrange for the Veteran to be 
examined by an appropriate physician(s) to 
determine whether it is at least as likely as 
not (a 50 percent or better probability) that 
his degenerative joint disease and/or 
degenerative disc disease of the lumbar spine 
is related to his service, including his 
complaints of back pain therein.  The 
Veteran's claims files must be reviewed by 
the examiner in conjunction with the 
examination.  In particular, the examiner 
should address the medical opinion provided 
in the February 10, 2009, VA treatment 
record.  The examiner must explain the 
rationale for all opinions.  If the requested 
opinion(s) cannot be provided, for example, 
without resort to speculation, the 
examiner(s) must explain why such is not 
possible.

3.	Then re-adjudicate the claim.  If it remains 
denied, issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

